Title: To John Adams from Philippe André Joseph de Létombe, 28 February 1781
From: Létombe, Philippe André Joseph de
To: Adams, John



Monsieur
Paris, 28. fevrier 1781

Il y a dix jours que l’honorable M. Searle m’a remis la Lettre que votre Excellence m’a fait l’honneur de m’écrire le trois janvier dernier. Je n’ai pu y répondre sur le champ parce que des occupations, des Courses, mille Embarras ne me l’ont pas permis. Mais j’ai vu M. Searle aussi souvent que je l’ai pu, et je veut bien des graces à votre Excellence et de son souvenir et de m’avoir procuré la Connoissance d’un Citoyen aussi estimable que M. Searle. Mon regret de ne pouvoir Le cultiver plus Longtems est infini; mais il part incessamment pour La hollande et je pars pour l’Amérique dans douze jours.
Je propose à votre Excellence de m’honorer de ses ordres pour Philadelphie et Boston. Je Crois qu’Elle est bien sûre que je m’acquiterai de tout ce dont Elle me chargera avec beaucoup de Zéle et d’empre­ssement. Je lui demande encore ses recommendations comme choses qui m’honoreront infiniment auprès de ses Compatriotes et je prie votre Excellence de vouloir bien m’adresser son Paquet, le plûtôt possible, à Paris où je Le trouverai à mon retour d’un voyage de dix jours que je dois faire.
Je vous prie, Monsieur, de vouloir bien agréer Les hommages du Respect et d’un tendre attachement avec Les quels je suis de Votre Excellence, Le très humble et très obeissant Serviteur

De LétombeEcuyer, Consul général de France à Boston.Rue de l’Université à Paris.

